 KOSTEL SHOECOMPANY651Ben Kostel,d/b/a Kostel Shoe Company,Big Ben Shoe-PerMarkets,and Kostel's Big Shoe StoreandRetail Clerks Inter-national Association,AFL-CIO,Local 1460.Case No. 13-CA-.2898.August 01, 1959DECISION AND ORDER0On May 26, 1959, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action but that the Respondenthad not engaged in other unfair labor practices alleged in the com-plaint, and recommending that such allegations be dismissed, as setforth in the copy of the Intermediate Report attached hereto.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief and the General Counsel filed a reply brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner with the modifications and cor-rections noted below.The Trial Examiner found that the Respondent constructively dis-charged Heggie in violation of Section 8 (a) (3) and (1) of the Act.The Respondent contends that she was not constructively dischargedbut voluntarily quit.As found by the Trial Examiner, Heggie wasactually notified at 3 p.m. on June 28, 1958, that she was dischargedbut was permitted to work until closing time.About 5 p.m. the sameday,Manager Suto told Heggie she could remain as a part-timeworker.She declined.We believe that, on the foregoing facts, theGeneral Counsel has established an unlawful actual discharge ofHeggie at 3 p.m., followed a few hours later by an offer of reinstate-'In adopting the Trial Examiner's conclusions,we note his inadvertent omission fromhis conclusions of law and from his recommended order and notice of any reference toRespondent's unlawful interrogation and threats.Accordingly,conclusion of law No. 2,as adopted,reads:2: By interrogation and,threats;and otherwise interfering with, restraining,, andcoercing employees in the exercise of rights guaranteed in Section 7 of the Act, theRespondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section8(a) (1) of the Act.The language of the order and notice has been conformed to conclusion of law No. 2,as thus adopted.124 NLRB No. 85. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDment which was ineffective to toll back pay because of the reductionin hours.Moreover, even if we find no actual discharge at 3 p.m., wewould find, like the Trial Examiner, that the subsequent offer ofcontinued employment only at reduced hours and Heggie's refusalto work under those conditions constituted a constructive discharge..As the Respondent's action, under either view, was prompted byHeggie's union activity, we find, like the Trial Examiner, that theRespondent thereby violated Section 8(a) (3) and (1.) of the Act.ORDERUpon the entire record and pursuant to Section 10(c) of the,National Labor Relations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent Ben Kostel, d/b/a KostelShoe Company, Big Ben Shoe-Per Markets, and Kostel's Big ShoeStore, his agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Retail Clerks International Asso-ciation,AFL-CIO, Local 1460, or any other labor organization ofits employees, by discriminating against them in regard to their hireor tenure of employment or any term or condition of employment.(b)Refusing to employ, or otherwise discriminating against em-ployees because they have filed charges under the Act.(c)By interrogation or threats, or in any other manner interferingwith, restraining, or coercing its employees in the exercise of theirright to self-organization, to form, join, or assist the aforesaid labororganization or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Mary Wharton immediate and full reinstatement to herformer or substantially equivalent position without prejudice to herseniority or other rights and privileges, and make her whole in themanner set forth in Section V of the Intermediate Report.Make whole Julia Heggie in the manner set forth in Section V ofthe Intermediate Report.(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security. payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back paydue under the terms of this Order. KOSTELSHOE COMPANY653(d)Post at its Kennedy Avenue Store, Hammond, Indiana, andat all other places or stores where notices to employees are customarilyposted, the notice attached hereto marked "Appendix." 2Copies ofsuch notice, to be furnished by the Regional Director for the Thir-teenth Region, shall, after being duly signed by an authorized repre-sentative of the Respondent, be posted by it immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for the Thirteenth Region inwriting, within 10 days from the date of this Order, as to what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it herebyis, dismissed insofar as it alleges that the Respondent refused to bar-gain collectively with the Union in violation of Section 8(a) (5) and(1) of the Act.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Retail Clerks Inter-nationalUnion, AFL-CIO, Local 1460, or in any other labororganization of employees, by discriminating in regard to theirhire or tenure of employment, or any term or condition of theiremployment.WE WILL NOT refuse to employ or otherwise discriminateagainst employees because they have filed charges against usunder the National Labor Relations Act.WE WILL NOT by interrogation, threats, or otherwise interferewith, restrain, or coerce our employees in the exercise of the rightof self-organization, to form labor organizations, to join or assistRetail Clerks International Union, AFL-CIO, Local 1460, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from such activities.WE WILL offer Mary Wharton immediately the position of clerkin our store at 6732 Kennedy Avenue, Hammond, Indiana, with-out prejudice to her seniority and all other rights and privileges. 654DECISIONSOF NATIONAL LABORRELATIONS BOARDWE WILL make whole Mary Wharton and Julia Heggie for anyloss of pay suffered as a result of the discrimination against them.All our employees are free to join or not to join any labororganization.BEN KOSTEL,D/B/AKOSTEL SHOE COMPANY,BIG BEN SHOE-PER MARKETS,AND KOSTEL'SBIG SHOE STORE,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges and amended charges of unfair labor practices duly filed on July7, 1958, and January 28, 1959, by Retail Clerks Union, Local 1460, Retail Clerks.International Association, AFL-CIO, the General Counsel issued a complaint, datedNovember 24, 1958, and an amended complaint dated February 18, 1959, allegingviolation of Section 8(a)(1), (3), (4), and (5) of the National Labor RelationsAct (61 Stat. 136) by the Respondent named in the caption hereof. Following thefiling of an answer to the original complaint on December 8, 1958, and an answerto the amended complaint on March 2, 1959, denying the allegations of unfairlabor practices, hearing was held before the Trial Examiner at Chicago,Illinois, onMarch 4, 5, and 6, 1959.At the hearing all parties were represented by counsel, and were afforded fullopportunity to present and to meet evidence, to engage in oral argument, and to filebriefs.The Respondent argued orally.The General Counsel and the Respondentfiled briefs, respectively on April 10 and 13, 1959, which have been considered.Upon the basis of the entire record in the case, after consideration of all therelevant evidence and contentions, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe employment enterprise involved, described in the caption,isan integratedoperation consisting of 13 retail shoe stores,8 of them located in Indiana, and5 located inIllinois.The enterprise is conducted by Ben Kostel, its operating head.Legal ownership is lodged in a partnership consisting of Kostel and his wife, Bess.Kostel.The stores are operated under various trade names:Kostel Shoe Com-pany, Big Ben Shoe-Per Markets, or Kostel's Big Shoe Store.Each of the stores is.engaged in the sale of shoes to the general public at retail.The present proceedings.involve only one store, located at 6732 Kennedy Avenue, Hammond, Indiana.In the course and conduct of business operations during the calendar year 1957the Respondent purchased for the retail stores located in Indiana and Illinois shoes.and related products valued at in excess of $300,000, of which in excess of $150,000was purchased outside the States of Indiana and Illinois and shipped directly to theRespondent's stores located in those States.Over the same period of time the Respondent sold shoes and related productshaving a gross retail value in excess of $500,000,less than$75,000 of which repre-sented sales at the Kennedy Avenue store.The Respondent denies that he is engaged in commerce.However, under itscurrent jurisdictional standards,the Board exerts jurisdiction over retail enterpriseswhose annual gross volume of business is $500,000.The Kennedy Avenue Store is an integral part of a multistate enterprise.OrkinExterminating Company, Inc.,115 NLRB 622. Jurisdiction is to be determinedon the totality of the employers' operations.Potato Growers Cooperative Com-pany,115 NLRB 1281. That the volume of retail sales at the Kennedy Avenuestoreis lessthan $75,000 is therefore not dispositive.As will be seen, the Respond-ent's contention is that the appropriate bargaining unit consists of all stores in the KOSTEL SHOE COMPANY655enterprise.It is consequently found that the Respondent is engaged in and that hisoperations affect commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDRetailClerksInternational Association,AFL-CIO, Local 1460,is a labor organ-ization admittingto membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The issuesIn substance the issues raised by the complaint and the evidence are the following:(1)Whether about June 28, 1958, the Respondent failed and refused to bargainwith the Union.The principal-and I find dispositive-question in this respect iswhether the Kennedy Avenue store alone constitutes an appropriate bargaining unit.(2)Whether the Respondent discharged Julia Heggie on June 28, 1958, becauseof her union and concerted activities.(3)Whether the Respondent refused employment to Mary Wharton aboutOctober 18, 1958, and January 10, 1959, because of her union and concertedactivities and because she had filed charges of unfair labor practices under the Act.(4)Whether about June 28 and 29, 1958, Helen Suto, manager of the KennedyAvenue store, interrogated Heggie and Wharton as to their union and concertedactivities, and threatenedWharton with economic harm and discharge if she con-tinued to participate in such activities.The Respondent denies all the allegations of unfair labor practices.Morespecifically the Respondent denies that the Kennedy Avenue store constitutes anappropriate bargaining unit.Further the Respondent asserts that Julia Heggie wasnot discharged, but that she quit because of her unwillingness to accept a reductionin hours.As to Wharton, the Respondent admits failure to employ her at aboutthe times indicated, but contends that this failure was a consequence of Wharton'sprevious action in leaving the Respondent's employment to accept employment witha competitor of the Respondent; and further, that there was no work available forWharton when she applied.We turn now to a discussion of the issues in the order stated in the complaint.B. The alleged refusal to bargain1.The demandIn June 1958 the Respondent employed three persons at the Kennedy Avenuestore:Helen Suto, the manager, whom I find to be a supervisory employee, andtwo clerks, Julia Heggie and Mary Wharton.On June 25, 1958, Heggie and Wharton joined the Union and designated it astheircollective-bargaining representative.On about June 27 the Respondentreceived written notification from the Union of its claim to represent employees ofthe Kennedy Avenue store.At the same time the Union requested the Respondentto recognize it as the bargaining agent for that store and to meet with the Unionto discuss a bargaining agreement.The Respondent did not accord such recognition.2.The employment enterpriseThe Respondent's 13 retail shoe stores are located within a 50-mile radius ofEast Chicago, Indiana, and all but 1 being within a 13-mile radius of that city.TheRespondent employs about 50 employees, mainly female, some full time, some parttime.On the average each store has two to three full-time employees including amanager who, though without direct power to hire or to fire generally, has authorityto discharge employees for theft and to make effective recommendations respectingwhether employees shall be hired.The Respondent's headquarters are in an office in East Chicago, Indiana, in abuilding which also contains the Respondent's warehouse and one of the retailstores.Ben Kostel is head of the concern.He is assisted by his brother, IrvingKostel, who is also "top management." The remainder of the personnel comprisesclerical help at the office, a part-time auditor,and the managersand clerks in thestores.All permanent books andrecords arekept at the East Chicago office.All mer-chandising programs, prices, and advertising are developed and handled by thatoffice, as is the maintenance of the stores.All purchases are made through theoffice.Purchase orders are generally shipped by themanufacturerto the warehouse,where items are checked, priced, and entered upon inventory records which are keptin the office.The stock is then sent out to the stores for sale.At times, upon 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecific direction, a shipment may be sent directly to a store by the vendor.Nostock purchases are made through the individual stores or by their personnel.Allbills are paid centrally by the office.The stores are supervised initially by the managers, under the direction of theKostels.Either Ben or Irving Kostel will visit each store two to three times a weekto check the condition of its stock and in general to supervise the operation.Threeor four times a year the Kostels take a physical inventory of each store.All personnel policy is set in the East Chicago office by Ben Kostel.Wages arepaid by checks drawn at the office and forwarded to the individual store managerfor distribution to the employees.Rates of pay, vacation schedules, wage increases,layoffs, and leaves of absence are determined by Ben Kostel.Wages and workingconditions are uniform.Female clerks, for example, receive 75 cents an hourbase pay, plus 1 percent commission on sales, with raises of from 5 to 10 centsper hour semiannually if merited.There is no clear evidence as to seniority practice.Occasionally employees may be transferred temporarily from one location to anotherin the same area for a day or so, but there is no evidence of permanent interchange.Store managers do not make such transfers, which are effected at the instance anddirection of the Kostels.Fiscal records are maintained at the office and not at the stores.At the end ofeach day the store manager deposits the store's receipts in a nearby bank, from whichthey are drawn by the office into a central account.Where there is no bank con-venient to the store the funds may be transmitted by other means.Each day thestore manager also forwards to the office the cash register tape and the sales slipsfor the day.The data on these are checked and tabulated at the office and transferredto permanent records and also posted to the account of each employee.There is no history of collective bargaining among the Respondent's stores.Nounion is seeking to represent the Respondent's employees on any broader basis thanthe Kennedy Avenue store. There is no evidence of any activity by any other unionamong the Respondent's employees.3.The appropriate unitIt is my conclusion that the Respondent's failure or refusal to recognize the Unionas a bargaining representative was not violative of the Act, for the reason that, inmy opinion, the Kennedy Avenue store does not constitute an appropriate bargainingunit.I adopt the Respondent's position to that effect.Applicable Board decisions establish the principle that where management controlis highly centralized and employment conditions uniform the appropriate bargainingunit should embrace the employees of all stores located within an employer's admini-strative division or geographical area, unless there are unusual circumstances pres-ent, such as substantial autonomy and discretion in individual store management.These decisions, which I find controlling here, areGrand Union Company,81 NLRB1016;Father & Son Shoe Stores,117 NLRB 1479, andRobert Hall Clothes Inc.,118 NLRB 1096. Cf.Duval Jewelry Company,122 NLRB 1425.The general principle was thus stated by the Board in theRobert Hallcase atp. 1098:The Board has held, in cases involving chains of retail stores, that, absentunusual circumstances, the appropriate bargainingunitshould embrace em-ployees of all stores located within an employer's administrative division orgeographical area.The instant case involves a chain of retail stores which are located within theEmployer's sole administrative division and geographical area.Management controlishighly centralized and employment conditions uniform throughout the system.No unusual circumstances suggest departure from the general principle.Autonomyand discretion of individual store management is not greater-indeed is generallyless-than that present in the cases cited above, in which the Board found individualstore units inappropriate.It follows that the Kennedy Avenue store does not constitute an appropriatebargainingunit.The allegation that the Respondent refused to bargain with theUnion should thereforebe dismissed.'11 have not overlooked the fact that there is no evidence of a systemwide senioritypolicy, or a policy of permanent interchange of employees.However, I find those factorsinsufficient under the circumstances to overcome the considerations militating against aone-store unit.The Board is precluded from giving controlling weight to the fact thattheKennedy Avenue store constitutes the extent of the Union's organization.GrandUnion Company,81 NLRB 1016 at 1017. KOSTELSHOE COMPANY657C. The discrimination1.JuliaHeggieIt has beenseenthat the Respondent was notified about June 27 that theemployeesof the Kennedy Avenue store had taken membership in the Union. Thereafter anumber of incidents occurred which resulted in the termination of JuliaHeggie'semployment, and some months later in Mary Wharton's being unable to secure fur-ther employment with the Respondent for a period of time. Some of the testimonyas to these events is disputed.The Board's principalwitnessesas to the occurrenceswere Heggie and Wharton, and-to a lesser extent-former clerk Mary Bernard.The Respondent has attacked the credibility of these witnesses. I have considered thetestimony and the basis for the Respondent's attack.However, based upon myobservation of the witnesses on the stand, and after analysis of the evidence, I haveconcluded that though there may be immaterial conflict of opinion or mistake indate the testimony of Heggie, Wharton, and Bernard is correct in all important andessential aspects, and is therefore to be credited.The following findings of fact arein the main based thereon.Where there is material conflict between their testimonyand that of witnesses for the Respondent, I have credited the testimony of Heggie,Wharton, and Bernard.On the afternoon of Saturday, June 28, 1958, having received the Union's requestfor recognition, Ben Kostel went to the Kennedy Avenue store for the purpose ofascertaining whether the employees had joined the Union.When he arrived at the store Kostel took Store Manager Suto to a drugstore acrossthe street.Over coffee he told Suto about the letter from the Union.Kostel thenasked Suto to find out which employees had joined the Union.Suto returned to the store and questioned Heggie and Wharton.Heggie forth-rightly replied that she had joined, and defended her right to do so. Suto pressedHeggie as to the details and circumstances.Suto expressed her displeasure andindicated resentment that Heggie should have taken such action "behind my back."Suto further told Heggie that Ben Kostel could not have a union because he had toomany stores. Suto also said that she would have to tell Kostel that Heggie had joinedthe Union.Manager Sutoalso questionedMary Wharton as to whether she hadjoined theUnion.Wharton, who had just been hired on June 1, and fearful of losing her job ifSuto learned that her union membership had been acquired since that date, admittedunion membership, but sought to convey the impression to Suto that she had securedit in prior employment. As Wharton put it in her testimony: "I told her how did shethink I had workedas long asI had worked, and not belongedto a union"; that "Ithought that maybe, if I told her, why I wouldn't have a job any longer. I neededa job and wanted one." And again: "I figured if I answered the question, it wasn'tlying and yet it answered what she asked, becauseI feltthat [if) she felt I had joineda union right off, I wouldn't have a job."Later in the day, about 3 p.m., Respondent Ben Kostel returned to the store andhad another conversation with Manager Helen Suto.After he left, Suto informedJuliaHeggie that Ben Kostel had told her (Suto) to fire Heggie because Heggiehad joined the Union. Suto further told Heggie that she was sorry, that Heggie wasa good worker, but that she (Suto) had a boss over her, too.However, Suto per-mitted Heggie to finish the day out.On the same afternoon Manager Suto told Mary Wharton that if Wharton be-longed to the Union, Suto would have to cut her hours.Still later in the afternoon, about 5 p.m., Irving Kostel, brother of RespondentBen Kostel, came into the store, talked to Helen Suto, and then left.After he hadgone Manager Suto told Julia Heggie that Heggie could stay on as a part-time worker.When Heggie indicated reluctance Suto told Heggie to call her the next day. Sutofurther said to Heggie that Ben Kostel could not have a union because he had toomany stores: "If he had it one place, he would have to have it another place."Heggie, unwilling to be employed on a part-time basis, and upset, did not callSuto the next day or return to work thereafter.On Monday, June 30, she got intouch with Union Representative George Leavitt and informed him that she hadbeen discharged because she had joined the Union.On July 7, 1958, the Unionfiled a charge with the Board to that effect, also alleging refusal to bargain andconduct by the Respondent in the nature of restraint and coercion.About August 1, 1958, a deputy of the Indiana Employment Security Divisionruled that Heggie was ineligible for unemployment compensation based on theRespondent's statement that Heggie was not discharged but rather had not returnedto her job after saying that she would not work the designated hours.An appeal525543--60-vol. 124-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas filed by Heggie and hearing thereon noted,but the record does not disclosethe outcome.Following the termination of Heggie's employment Wharton worked from 38 to52 hours a week until a replacement was found for Heggie.A series of such replace-ments were hired during the period from June to October.During that period of timethe clerks worked from 33 to 38 hours per week.22.Mary WhartonManager Suto and Mary Wharton got along well. Suto considered Wharton,though new, to be a good employee.It has been related how,because of concern forher job, Wharton sought to leave the impression with Suto that her union affiliationwas not of recent origin.And it has been seen that on June 28 Suto told Whartonthat if Wharton belonged to the Union,Suto would have to cut her hours. Sutoalso made other coercive statements to Wharton.Thus, on the Monday after the interrogation,June 30, Suto told Wharton that ifWharton"wanted to remain working" she would "have to forget about the union,"ascribing as reason therefor that"Mr. Kostel couldn't have anyone working for himwho belonged to the union."On the same day Suto also told Wharton that it hadbeen time for Heggie to have gotten a raise, and that she (Suto)could not understandwhy Heggie had "messed herself up."On July 7, 1958, the Union filed its first charge of unfair labor practices.One ofthe allegations in that charge was that Wharton had been interrogated and threatenedby the store manager relative to union affiliation.A copy of this charge was servedon the Respondent on the following day, July 8. Thereafter,on a number of occa-sions,Manager Suto reiterated to Wharton that if Wharton wished to continue work-ing for the Respondent she would have to "forget about the union,"adding thatKostel could not have a union because he had "too many stores."NeverthelessWharton continued to work for the Respondent until October 1958when her employment terminated under the following circumstances.On October 7, 1958, the manager of a competitive store, called Crown, madeWharton an apparently attractive offer as cashier.Wharton was noncommital andsaid that she could not leave the Respondent without giving notice.Wharton, un-decided, then took up the matter with Suto,telling Suto that if she accepted the jobshe would give Suto notice.After some discussion Suto told Wharton that if thelatter did not come to work the next day by 1 p.m. (Wharton's general starting hour),Suto would conclude that Wharton had decided to take the Crown job.Wharton did not take the Crown job. On October 8 she became ill and was re-moved to a hospital.On October 8, when Wharton did not come in to work, Manager Suto asked clerkMary Bernard to ascertain the reason.Bernard investigated and on the next morn-ing,October 9, reported to Suto the facts concerning Wharton's illness. Sometimelater Suto herself telephoned Wharton's home and talked to Wharton'shusband astoWharton's condition.However, he could give Suto no information as to when orwhether Wharton would be able to return to work. Suto then hired another clerk,9Manager Suto's explanation of the termination of Heggie,which I do not credit, isas follows :In the conversation at the drugstore Ben Kostel instructed Suto to cut the hours ofthe employees because "business is poor."That testimony Ben Kostel denied.Upon re-turning to the store, Sato told Heggie that Heggie was getting a raise(thisHeggiedenied).However, Soto said nothing to Heggie at that time about cutting her hours.Suto had no explanation for this omission.Later in the day Suto told Heggie that busi-ness was poor and that she would have to cut Heggie's hours to between 30 and 35 hoursper week. Suto's further testimony was that she did not inform Ben Kostel as to the re-sults of her interrogation of Reggie and Wharton on Saturday,but that she did it some-time during store hours on Monday, July 30,at which time she also assertedly told Kostelthat Heggie was not returning to work. I-low Soto could have done that on Monday is notdisclosed.Ben Kostel testified that he was in Harvey,Illinois, until late Monday.Thereisno indication that he visited the Kennedy Avenue store that day.The store has nophone.Hostel's testimony does not disclose any communication with Suto on Monday.It is implausible that Soto did not report the facts to Ben Kostel in his second visit tothe store on Saturday afternoon.Asked whether she had not in fact told Heggie in the first conversation of Saturday thatHeggie was fired,Suto answered that she did not remember.Later she denied that shedischarged Heggie.Suto was an evasive and confused witness.I cannot credit her testimony on materialissues where contradicted. KOSTEL SHOECOMPANY659Dottie Hobbison. Suto's reason for her interest in Wharton was her desire to haveWharton continue with the Respondent.Wharton was hospitalized until October 15, 1958.On being released she went tothe store and asked Manager Suto about her job. Suto told Wharton that she hadhired Hobbison in Wharton's place, but that Hobbison was expected to quit shortly,and that if she did so, Wharton could come back to work.Hobbison did quit on that weekend, October 18. Late in the afternoon of thatday Manager Suto sent a message to Mary Wharton inquiring whether Wharton couldcome back to work on the next day, Sunday, a working day.Wharton immediatelycame to the store in response to the message, and explained to Suto that her doctorwould not permit her to return to work until Monday. Suto thereupon told Whartonto report on Monday.Ben Kostel was in the store when Suto talked to Wharton.While Wharton re-mained, Suto had a conversation with Kostel.After Kostel left the store Suto re-turned to Wharton and told Wharton that she was sorry, but that Ben Kostel had saidthatWharton could not come back, giving as a reason that if she had "quit him once[she] would quit him again."On the following day, in reply to comments about the situation by clerk MaryBernard, Manager Suto told Bernard that she (Suto) wanted Wharton "very much,"but that there was something about Kostel's not rehiring Wharton that Bernard"didn't know or understand."On the next day, Monday (October 20), Bernard, at Suto's direction, telephoned anumber of persons listed on the store's card file of prior applicants for employmentas to their availability.One, a Mrs. Brockman, was at liberty and was hired by Suto.Brockman worked until just before Christmas, when she quit for medical reasons.In the interim, about October 29, Manager Suto told Field Examiner Hall of theBoard, during his investigation of the case, that if a vacancy occurred Wharton wouldbe given an opportunity to work.However, Wharton was not notified when Brockman quit. Instead, about Decem-ber 26 a sign was put in the store window, "Female Sales Help Wanted." Calls weremade to a number of persons on the Respondent's card file but without success.In the meantime, unable to secure work with the Respondent, Wharton went towork' with Crown for a short time.However, she continued her efforts to secureemployment with the Respondent.One day in early January 1959 while the help-wanted sign was still in the window,Wharton stopped at the store to tell Manager Suto that Mary Bernard could not cometo work because her son was ill.Wharton took the occasion to speak to Suto againabout employment. Suto took a dime from the cash register and told Wharton totelephone Ben Kostel, saying that she could not hire Wharton without his consent.Suto further told Wharton that what Kostel had "against" Wharton was the Union.3After this conversation with Suto, Wharton telephoned Kostel and asked him foremployment.Kostel told her that he could not employ her at that time, saying thatthey were changing the hours, and that he was not sure that help would be neededbecause business was slow.Kostel further said that he would contact Wharton again.Several days later, around January 10, 1959, Wharton telephoned Ben Kostel once'more.On this occasion Kostel again referred to the problem of hours.Whartonsaid, "Mr. Kostel, there must be something else," and asked what it was.Kostel thensaid that Wharton had cost him "a lot of money" and caused him "a lot of trouble,"and that the Labor Board had been "on his back."However, Kostel told Whartonthat after he got the matter "settled" he would take Wharton back?SWharton placed the date of this conversation with Suto as January 7.however, MaryBernard testified to an incident, which she also placed on January 7, in which Suto toldBernard that Wharton "had been in . . . asking for her job again" ; that she (Suto)would like to have Wharton back, but that the matter was "out of her hands." TheRespondent adverts to this inconsistency in dates as establishing Bernard's incredibility.I do not find that conclusion warranted.Bernard, though unaware of the conflict (witnesses were excluded), also testified thather recollection as to dates might not be accurate. Suto's statement to Bernard indicatesthat the conversation was subsequent to a visit by Wharton. In any event the conflictis not of material bearing.Bernard's testimony as to the incident is not denied by Suto.Suto herself testified that Wharton came to the store in January while the sign was inthe window and asked Suto about employment, and that Saito suggested that Whartontelephone Kostel.Both Bernard and Wharton impressed me as truthful witnesses.aBen hostel denied telling Wharton that he would give her a job when the LaborBoard got off his back.His testimony is that he told Wharton that he would give her ajob when business picked up.The remainder of Wharton's testimony as to the conversa-tion, the basis of the above findings, is undenied. I credit the testimony of Wharton. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe help-wanted sign remained in the store window until about January 10 or 11when Helen Suto's son, Frank Suto, a high school student, was hired-apparentlypart time.Frank Suto did various cleaning work around the store.However, he alsodid work performed by the clerks.During the course of the hearing the Respondent offered, and Wharton accepted,reemployment at the Kennedy Avenue store.The contemporaneous explanationstated by the Respondent was that business had now picked up.D. Concluding findingsConclusions as to the refusal-to-bargain allegation have been previously stated.1. Interference, restraint, and coercionOn the afternoon of Saturday, June 28, 1958, as we have seen, Ben Kostel went tothe Kennedy Avenue store for the purpose of ascertaining whether the employees hadjoined the Union.No legitimate reason was advanced by Ben Kostel for this action.Since it was his consistent position, as he testified-and as he told Union Representa-tive Leavitt after receiving the Union's letter-that he wished the matter resolved bythe NLRB, and since the statements of Store Manager Helen Suto to Heggie andWharton indicate that he did not intend to deal with the Union, Kostel's purpose indesiring the information as to the clerks' union membership could not have been a"bona fide attempt.to determine the validity of the Union's representationclaim."(A. E. Nettleton Co.,108 NLRB 1670;Blue Flash Express, Inc.,109NLRB 591.). Pursuant to Kostel's instruction, StoreManager Suto interrogated Heggie andWharton as to their union membership and affiliation, in the course thereof express-ing her displeasure and resentment because of Heggie's action, and further sayingthat Kostel could not have a union. Finally Suto told Heggie that Heggie was dis-charged because she had joined the Union.Suto told Mary Wharton that Wharton's hours of work would be cut if she be-longed to the Union, and that if Wharton wanted to remain working for the Re-spondent she would have to forget about the Union; she further told Wharton thatBen Kostel could not have anyone working for him who belonged to the Union, andcould not have a union in the store.It is clear from the context of its occurrence, and it is found, that the above courseof conduct constituted threats of reprisal in employment by the Respondent for unionmembership, affiliation, or activity on the part of its employees.Whether the threatswere carried out is immaterial.Their mere utterance was coercive.That the inter-rogation itself was coercive is apparent from Wharton's attempt, out of fear for herjob, to convey the impression to Manager Suto that Wharton's union membershipwas not of recent origin.It isfound that by the above-described course of conduct the Respondent inter-fered with, restrained, and coerced employees in the exercise of rights guaranteedin Section 7 of the Act, thereby violating Section 8 (a) (1) of the Act.2.The discharge of HeggieAs has beenseen,Heggie was discharged by Manager Suto on June 28, with theexplanation that the reason for the discharge was Heggie's action in joining theUnion.The Respondent'sdenialsthatHeggie was discharged discriminatorily arenot credited.Discharge for the reason found is a discrimination in violation ofSection 8(a) (3) of the Act.Heggie's discharge was later modified to the extent of rescinding the terminationand giving Heggie the option of remaining on a reduced work schedule.However,that modification did not eliminate the discrimination. It merely changed its form.Heggie was not required by the Act to submit to a reduction of income as a reprisalfor having joined a union. Since her separation was the direct and reasonable con-sequence of the Respondent's action in imposing an unlawful condition of employ-ment upon Heggie, the separation constituted a constructive discharge of Heggieby the Respondent.The fact that the Indiana State authorities may have ruled that Heggie was ineli-gible for unemployment compensation, based on the Respondent's statements as totermination, has been considered, but does not outweigh the more affirmative evi-dence here as to the real nature of the separation.What motives moved the Respondent to retain Wharton while discharging Heggieonly the Respondent knows.However, if it is considered material, a number ofreasonsmay be suggested. It is not necessary to discharge all members of a union KOSTEL SHOE COMPANY661to make the point that union membership will not be tolerated.Discharge of bothclerks here at the same time would no doubt have created operating problems for theRespondent.The loss of only one union member was necessary to destroy theUnion'smajority status in the store.Suto liked Wharton.Wharton's statementsto Suto indicated that, unlike Heggie-who defended her action in joining theUnion-Wharton was a passive union member, her membership a leftover fromprior employment.In the case of Wharton the Respondent rightly judged that awarning and threats were enough to intimidate her. It was not until later,in July,that the Respondent learned that Suto's threats to Wharton had been reported tothe Union.In any event,whatever the Respondent's reasons for retaining Wharton,the directevidence establishes the Respondent's illegitimatemotivation in the termination ofHeggie.It is consequently concluded that Julia Heggie was discharged by the Respondenton June 28,1958, because of her union membership and activities,thereby dis-couraging membership in the Union in violation of Section 8(a) (3) of the Act, andinterfering with, restraining,and coercing employees in violation of Section 8(a) (1)of the Act.3.Mary WhartonThe Respondent's defense as to Mary Wharton is that she was not rehired becauseshe had taken employment with Crown,a competitor,and therefore the Respondentcould not be sure that she would not do so again.A subsidiary contention is thatthere was no work available.These defenses are refuted by the objective evidence.We have seen that Wharton did not go to work for Crown until after the Respond-ent refused to hire her.There is no reasonable possibility of good-faith mistake bythe Respondent as to the reason Wharton did not come to work on October 8.Manager Suto learned of Wharton's illness promptly, upon her own inquiry.Thus;Suto could not have been under any misapprehension that Wharton had gone towork for Crown. Suto wished to retain Wharton;indeed that was the reason Sutosought to learn on October 8 what the situation was.Under the circumstances,it is inconceivable that Suto would have informed BenKostel, or have permitted him to persist in the belief,thatWharton had left theRespondent to take employment with Crown.I therefor cannot credit the Respond-ent's assertion thatWharton was denied employment by the Respondent for thatreason.The subsidiary contention to the effect that there was no work availableis likewise unsustained.Job openings became available which Wharton could fill:The vacancy left byHobbison in October,for which Suto wanted Wharton,and for which Brockmanwas hired,and the vacancy left when Brockman quit around Christmas.The Re-spondent was advertising for help at the very time Wharton was being refusedemployment.Ben Kostel's explanations to Wharton in January 1959 as to whyhe could not rehire her at that time are consistent only. with the conclusion thatWharton was being punished for her union activity and for having filed chargesof unfair labor practices against the Respondent.Suto specifically toldWhartonthat it was the Union which Kostel had "against"Wharton.Upon consideration of all the circumstances it is my conclusion that the Respond-ent discriminatorily refused to reemploy Mary Wharton in October 1958 and againin January 1959 because Wharton had engaged in union and concerted activitiesprotected by the Act,and because Wharton had filed charges under the Act. It isfurther found that by such action the Respondent discriminated in violation ofSection 8(a)(3) and(4) of the Act, and interfered with,restrained,and coercedemployees in violation of Section 8(a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in connection with itsoperations described in section I, above, have a close, intimate,and substantial rela-tion to trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices,itwillbe recommended that the Respondent cease and desist therefrom and take certainaffirmative and remedial action designed to effectuate the policies of the Act.Since her discharge by the Respondent, Julia Heggie has secured more desirableemployment,and no longer wishes to return to work for the Respondent.As to heritwill be recommended that the Respondent make her whole, in accordance with 662DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Board's usual policies, for wage losses incurred as a consequence of her dischargeduring the period from June 28, 1958, to the date Heggie secured the employmentshe held at the time of hearing.As to Mary Wharton the Respondent offered at the hearing, and Wharton accepted,reemployment.Whether that engagement was carried out, and to what extent, isof course not presently apparent.Effectuation of the policies of the Act requiresan affirmative order of reinstatement. It will therefore be recommended that theRespondent offer Mary Wharton immediate and full reinstatement to the positionof clerk in the Kennedy Avenue store with all customary rights and privileges, andmake her whole, in accordance with the Board's usual policies, for any wage lossesincurred as a result of the discrimination against her.Wharton was available forwork on October 20, and was originally directed by Suto to report on that day. Theback-pay period will therefore begin to run on October 20, 1958.It having been found that the Respondent did not refuse to bargain collectively, itwill be recommended that that allegation of the complaint be dismissed.Upon the basis of the foregoing findings of fact and the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Retail 'Clerks International Association,AFL-CIO, Local 1460, is a labororganization within the meaning of Section 2(5) of the Act.2.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within themeaningof Section 8 (a) (1) of the Act.3.By discriminating in regard to the hire and tenure of employment of JuliaHeggie and Mary Wharton, thereby discouraging membership in a labor organiza-tion, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.4.By discriminating against Mary Wharton because she had filed charges underthe Act, the Respondenthas engagedin unfair labor practices within themeaningof Section 8 (a) (4) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce,within the meaning of Section 2(6) and (7) of the Act.6.The Respondent has not refused to bargain collectively within themeaningof Section 8(a)(5) of the Act.[Recommendations omitted from publication.]Anchorage Businessmen'sAssociation, Drugstore Unit,and itsMember Employers:E. A. Johnson,d/b/a Vista Pharmacy;Eastchester Drug, Inc., d/b/a Eastchester Drugs and d/b/aSave More Drugs;Denali Drug Company,,Inc.; U lmar-Burgess,Inc., d/b/a Rexall Drugs; Hewitt's Drugstore,Inc.;Bert'sDrugs, Inc., d/b/a Bert'sPayless Drugs and d/b/a Bert'sFifthAvenue Drugs; Bert's Spenard Drugs,Inc.;FrancisJones, d/b/a Bi Rite Drugs;John Erickson,d/b/a ThriftyDrugsandAnchorage Professional Pharmacists Association,Inc.andRetail Clerks International Association,Local No..1496.Cases Nos. 19-CA-1527 and 19-CB-498.August. 21, 1959DECISION AND ORDEROn September 30, 1958, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of124 NLRB No. 72.